Citation Nr: 1307848	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand.

2.  Entitlement to an initial rating greater than 10 percent for service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to an initial rating greater than 10 percent for service-connected right upper extremity carpal tunnel syndrome.

4.  Entitlement to an effective date earlier than September 11, 2010 for the award of service connection for right upper extremity carpal tunnel syndrome.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to September 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2006 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Washington, D.C. and Roanoke, Virginia, respectively.  Original jurisdiction in this case currently resides only with the RO in Roanoke, VA.

In July 2011, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C. A transcript of the hearing has been associated with the Veteran's VA claims folder.

By a decision dated in September 2011, the Board denied the Veteran's claim for a compensable rating for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand.  The Veteran appealed the Board's September 2011 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to a compensable disability rating for residuals of a fracture to the proximal head, second metacarpal of the right hand.  The JMR does not take issue with the Board's decision regarding the other issues.  In a July 2012 Order, the Court endorsed the JMR and vacated that portion of the September 2011 Board decision denying a compensable rating for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand.  The Veteran's claim now returns to the Board for compliance with the instructions in the July 2012 Court-adopted JMR.

The September 2011 Board decision also remanded the issues of entitlement to an initial rating greater than 10 percent for service-connected degenerative arthritis of the lumbar spine; entitlement to an initial rating greater than 10 percent for service-connected right upper extremity carpal tunnel syndrome; entitlement to an effective date earlier than September 11, 2010 for the award of service connection for right upper extremity carpal tunnel syndrome; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The July 2012 JMR essentially concluded that the Board relied on an inadequate physical examination report obtained in conjunction with a September 2010 QTC examination in error.  Specifically, the Court held that the Board did not sufficiently discuss how the September 2010 QTC examination could be adequate when the Veteran testified as to swelling and knots in his right hand limiting his function during cold weather, but the QTC examiner found no evidence of swelling or knots during the September 2010 QTC examination.  Additionally, the September 2010 QTC examiner did not specifically consider whether the Veteran's flare-ups impact his earning capacity and whether they occur frequently enough to justify compensation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's symptoms of his right hand, including those during flare-ups, have any functional effect or impact on employment.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Additionally, the JMR indicated that the Board should consider whether a new examination is necessary to clearly delineate (to the extent possible) between the Veteran's proximal head fracture symptoms and his carpal tunnel symptoms.  The Board agrees, and finds that as the Veteran should be scheduled for another examination, that examiner should also describe the symptoms and functional limitations as specifically related to his hand disorder and not to his carpal tunnel syndrome as possible. 

Finally, the JMR noted that the Board inadequately explained why extraschedular consideration is not warranted.  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2011).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board found in the September 2011 decision that an extraschedular rating referral was not warranted because the rating criteria reasonably described the Veteran's level of disability and symptomatology.  However, the Board did not account for the Veteran's symptomatology of knots and swelling which is not specifically part of the rating criteria.  Considering the medical evidence and the aforementioned testimony, the Board finds that the criteria for referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration are met in this case.

As stated previously, the additional issues on appeal were remanded by a September 2011 Board decision.  It seems no additional development has been taken as to these issues as the case was being reviewed for a JMR.  The Board includes the remand actions from the September 2011 Board remand listed as paragraphs (1) and (3) below for clarity purposes. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU.  VBA should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of any treatment provider who treated him for his right hand disability.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

The Veteran should also be advised that a VA examination will be scheduled at a time in which he notifies the RO as having symptoms including swelling and knots.  As the Veteran has identified knots in his hands are common during winter, the RO should wait at least one year before scheduling the Veteran for a VA examination without notification. 

3.  The VBA should evaluate the evidence of record, and issue a SOC to the Veteran and his representative regarding the following three claims: (1) entitlement to an initial rating greater than 10 percent for service-connected degenerative arthritis of the lumbar spine; (2) entitlement to an initial rating greater than 10 percent for service-connected right upper extremity carpal tunnel syndrome; and (3) entitlement to an effective date earlier than September 11, 2010 for the award of service connection for right upper extremity carpal tunnel syndrome.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to any of these claims.  38 C.F.R. § 20.302(b) (2012).

4.  The RO should schedule the Veteran for a VA or QTC examination for his service-connected right hand disability during a time which the Veteran identifies as having swelling and knots (before March 2014).  The claims folder is to be provided to the examiner for review in conjunction with the examination.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right hand disability.  To the extent possible, the examiner should describe only the symptoms related to the Veteran's residuals of a fracture to the proximal head, second metacarpal of the right hand and not carpal tunnel syndrome.

The examiner should also specifically comment on the following:

A. any loss due to decreased strength, speed, or endurance; and, 

B.  any factors that pertain to functional loss due to the right hand disability that develops on use; and,

C.  whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part to include the degree of any additional range of motion loss due to pain on use or during flare-ups; and,

D.  whether there are any effects that the Veteran's service-connected right hand disability alone has on his ability to work to include whether such disabilities render her unable to obtain or maintain substantially gainful employment. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

5.  Afterwards, the RO must refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

6.  The RO should also undertake any other development it determines to be warranted.

7.  Then, the RO should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


